DETAILED ACTION
Status of the Claims
Claims 44-62 are currently pending and are examined herein.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 47-51 and 59-61 are objected to as being dependent upon a rejected base claim, but would be free from the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 56-57 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 57 and 62 each recite “wherein a selection criteria of the selection step is selected from the non-limiting group of criteria comprising…”, which is indefinite.  This limitation resembles a Markush grouping, however, as per MPEP 2173.05(h), “[i]f a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group ‘comprising’ or ‘consisting essentially of’ the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”  
Claim 56 recites “wherein the affinity tag is preferably separated from the detection tag by a second severable element”.  The term “preferably” makes the scope of the claim indefinite, since it is not clear whether the “wherein” clause is limiting or merely preferred.  See MPEP 2173.05(d).  Accordingly, the metes and bounds of the claim are unascertainable.
As per MPEP 2173: It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite.  Further, as per MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate.  As currently written, the metes and bounds of the rejected claims are unascertainable for the reasons set forth above, thus 

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Carr et al. and Sadygov et al.
Claims 44-46, 52-58, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al. (U.S. PGPub 2009/0233806 A1) in view of Sadygov et al. (Nature Methods, 2004, Vol. 1, No. 3, pages 195-202).
Regarding claim 44(in part), 45-46, 52-55, 57-58, and 62, Carr teaches a method for selecting a polypeptide from a library of polypeptides (e.g. as per para 0004, 0006, and/or 0012), comprising: 
inserting a polypeptide-encoding nucleic acid sequence of a member selected from a first nucleic acid library (e.g. as per para 0007, “the present invention provides for libraries of proteins .... wherein individual protein members of the library include, within their amino acid sequence, a tract of sequence (a ‘barcode’) which can subsequently be sequenced in order to identify which protein(s) has bound to the specific target”) into an individual member of a plurality of members of a second nucleic acid library (e.g. as per para 0007, “[t]he vector system is first prepared with in-frame barcodes by cloning in mixtures of synthetic oligonucleotides” that encode for “peptide barcodes” fused to the proteins of interest), thereby creating a tagged nucleic acid library encoding a tagged polypeptide library, 
wherein each of the individual members of the plurality of members of the second nucleic acid library comprises a tag-encoding sequence encoding a detection tag (e.g. as per para 0007, “a tract of sequence (a ‘barcode’)”), 
wherein the detection tag is characterized by a unique amino acid sequence that is different from an amino acid sequence of any other detection tag encoded by the second nucleic acid library (e.g. as per para 0007, “a tract of sequence (a ‘barcode’)”), a 
wherein the tagged polypeptide library comprises a plurality of library members that each comprises a polypeptide and the detection tag which are separated by the first severable element (e.g. using a protease, as per para 0007); 
obtaining a plurality of nucleic acid sequences from the tagged nucleic acid library (e.g. using specific primers, as per para 0007); 
expressing the tagged polypeptide library from the tagged nucleic acid library (e.g. selected proteins can be expressed and further tested, as per para 0007); 
selecting a selected polypeptide from the tagged polypeptide library in a selection step; severing the first severable element, thereby separating the detection tag from the selected polypeptide, yielding an isolated detection tag (e.g. as per para 0007);  -3-Application No.: 16/345,895Filing Date:April 29, 2019 
identifying the isolated detection tag by recording a fragmentation pattern of the isolated detection tag by mass spectrometry and matching the fragmentation pattern with one of the plurality of predicted mass spectrometry fragmentation patterns  (e.g. as per para 0007, for example, where it states “[h]aving washed away excess antibodies, the remaining antigen/Fv complex is then usually released from the Fv by digestion with the endoprotease used to cleave the introduced protease sensitive site. This released barcoded peptide is then subjected to mass analysis/mass spectrometry sequencing either directly or, if desired”); 

Regarding claim 56, Carr teaches the use of biotin and other affinity tags (e.g. as per para 0007).
However, it is noted that Carr is silent on the explicit limitation of “creating a plurality of predicted mass spectrometry fragmentation patterns by predicting a predicted mass spectrometry fragmentation pattern for each of a plurality of detection tags encoded by a tag-encoding sequence from the plurality of nucleic acid sequences from the tagged nucleic acid library” as set forth in claim 44.  Carr (e.g. in para 0007-0008) discloses releasing the identifying peptide barcode, which “is then subjected to mass analysis/mass spectrometry sequencing”, however, Carr does not specify exactly how the peptide sequence is determined from the mass spectrometric data.  Carr teaches in para 0007 that the peptide sequences used in barcoding the proteins are well-defined (e.g. “[f]or example, where the peptide is designed using 17 of the 20 natural amino acids (hereby designated A-Q), then the sequences might be designed with options for any of three amino acids at each position along the peptide sequence”), even describing the theoretical number of different combinations that can be made with these peptides.  However, Carr does not explicitly teach creating a library (or database) 
Fortunately, this has been a problem/method well explored and established in the field of mass spectrometry and proteomics.  Several related and common approaches are reviewed by Sadygov et al., which reads on the above limitation of claim 44.  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to create and utilize predicted mass spectrometry fragmentation patterns as per Saddgov in the polypeptide selection method of Carr.  One of ordinary skill in the art would have been motivated to do so since Sadygov reviews several, related and efficient methods of identifying/determining peptide sequences by comparing actual mass spectrometric data to predicted patterns.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639